T"                                                                                       4. Restricted Delivery?    3. Service Type
              COURT OF CRIMINAL                        APPEALS
              BOX     1230A                                                                 (Extra Fee) | | Yes          CERTIFIED
              AUSTIN-,         TEXAS          7A711
                                                                                         2. Article Number
                                                                                                                                       -i.

                                                                                               71Tb TDDA fiStO DDOD D102
       QOMPL/ErE^MlMiSEC^l'OlN'ON.bELIVERM
       A. Signature: (OAddressee or • Agent)


       B^Redsived By: (Please Print Clearly)
                                                                                             II
                                                                                      7iat, TDDfi fistD oudo oj,ds
       C. Dfte of Delivery                                                  1. Article Addressed To:


                       imam    u
       D.Addressee's Address (IfDiffemntFromAddmss UsedbySender)                 ROBERT II. CISNEROS
                                                                                CONSTABLE PRECINCT 1
        Secondary Address / Suite / Apt.'y'Fiaor'yp7ease''pyini'ciearfyj        TOl LEOPARD STREET-, ROOM 112
                                                                                CORPUS CHRISTI-, TX 7AM01
        Delivery Address



       City                                               ZIP * 4 Code




IT-
                                                                                        4. Restricted Delivery?     3. Service Type
             COURT       OF    CRIMINAL              APPEALS
             BOX    12306                                                                (Extra Fee) £] Yes            CERTIFIED
             AUSTIN-,         TEXAS        7A711
                                                                                        2. Article Number


                                                                                              71Tb TDDA        ASbO DDDD OUT I.
  :caMP£EXEl:THIsmECZ,IQN ON: DEUMERm
      A. Signature: f• Addressee gr DAgent)



      B. Received By:         (Please Print Clearly)
                                                                                     71Tb     TOOfl     ASbD      DDDD      DllT

      C. Date   of Deliver^7                                               1. Article Addressed To:



      D. Addressee's Address (IfDIfferBntFrornAddmasUsedbySehdei)              ANNE    LORENTZEN
                                                                               DISTRICT       CLERK      NUECES       COUNTY
                                                                               TD1    LEOPARD         STREET-,      ROOM    313
      Secondary Address / Suite / Apt. I Floor (Please Print Clearly)
                                                                               CORPUS     CHRISTI        TX   7AM01

      Delivery Address



      City                                               ZIP + 4 Code